--------------------------------------------------------------------------------

Exhibit 10.2


Execution Version


INVESTMENT MANAGEMENT TRUST AGREEMENT


This Investment Management Trust Agreement (this “Agreement”) is made effective
as of September 17, 2020 by and between North Mountain Merger Corp., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).


WHEREAS, the Company’s registration statement on Form S-1, File No. 333-246328
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-half of one redeemable warrant, each whole warrant
entitling the holder thereof to purchase one share of Common Stock (such initial
public offering hereinafter referred to as the “Offering”), has been declared
effective as of the date hereof by the U.S. Securities and Exchange Commission;
and


WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Citigroup Global Markets Inc. (the
“Representative”); and


WHEREAS, as described in the Prospectus, $115,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $132,250,000 if the Representative’s over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and


WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $4,025,000, or $4,628,750 if the Representative’s over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Representative upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and


WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.


NOW THEREFORE, IT IS AGREED:


1.
Agreements and Covenants of Trustee.  The Trustee hereby agrees and covenants
to:


(a)
Hold the Property in trust for the Beneficiaries in accordance with the terms of
this Agreement in the Trust Account established by the Trustee in the United
States at Citibank, N.A. (or at another U.S. – chartered commercial bank with
consolidated assets of $100 billion or more) and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;



--------------------------------------------------------------------------------



 
(b)
Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;


(c)
In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in solely United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 185 days or less, or in money market funds meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credit or other
consideration;


(d)
Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;


(e)
As soon as practicable notify the Company and the Representative of all
communications received by the Trustee with respect to any Property requiring
action by the Company;


(f)
Supply any necessary information or documents as may be requested by the Company
(or its authorized agents) in connection with the Company’s preparation of the
tax returns relating to assets held in the Trust Account;


(g)
Participate in any plan or proceeding for protecting or enforcing any right or
interest arising from the Property if, as and when instructed by the Company to
do so;


(h)
Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;


(i)
Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, as applicable, signed on behalf of the Company
by its Chief Executive Officer, President, Chief Financial Officer, Secretary or
Chairman of the board of directors of the Company (the “Board”) or other
authorized officer of the Company and, in the case of Exhibit A, acknowledged
and agreed to by the Representative and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest
earned on funds held in the Trust Account (net of amounts withdrawn in
accordance with this Agreement and less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses), only as directed in the
Termination Letter and the other documents referred to therein, or (y) upon the
date which is the later of (i) 24 months after the closing of the Offering and
(ii) such later date as may be approved by the Company’s stockholders in
accordance with the Company’s amended and restated Certificate of Incorporation,
if a Termination Letter has not been received by the Trustee prior to such date,
in which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest earned on funds held in the
Trust Account (net of amounts withdrawn in accordance with this Agreement and
less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses) shall be distributed to the Public Stockholders of record
as of such date;


2

--------------------------------------------------------------------------------



 
(j)
Upon written request from the Company, which may be given from time to time in a
form substantially similar to that attached hereto as Exhibit C (a “Tax Payment
Withdrawal Instruction”), withdraw from the Trust Account and distribute to the
Company the amount of interest earned on the Property requested by the Company
to cover any tax obligation owed by the Company as a result of assets of the
Company or interest or other income earned on the Property, which such payment
the Company shall forward to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution, so long as there is no reduction in the principal amount initially
deposited in the Trust account; provided, further, that if the tax to be paid is
a franchise tax, the written request by the Company to make such distribution
shall be accompanied by a copy of the franchise tax bill from the relevant
taxing authority for the Company.  The written request of the Company referenced
above shall constitute presumptive evidence that the Company is entitled to said
funds, and the Trustee shall have no responsibility to look beyond said request;


(k)
Upon written request from the Company, which may be given from time to time in a
form substantially similar to that attached hereto as Exhibit D (a “Working
Capital Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to fund working capital compliance requirements (a “Working Capital
Withdrawal”), which amount shall be delivered directly to the Company; provided,
however, that to the extent there is not sufficient cash in the Trust Account to
fund such Working Capital Withdrawal, the Trustee shall liquidate such assets
held in the Trust Account as shall be designated by the Company in writing to
make such distribution, so long as there is no reduction in the principal amount
per share initially deposited in the Trust account.  The written request of the
Company referenced above shall constitute presumptive evidence that the Company
is entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request.


(l)
Upon written request from the Company, which may be given from time to time in a
form substantially similar to that attached hereto as Exhibit E (a “Stockholder
Redemption Withdrawal Instruction”), the Trustee shall distribute to the Public
Stockholders on behalf of the Company the amount requested by the Company to be
used to redeem shares of Common Stock from Public Stockholders properly
submitted in connection with a stockholder vote to approve an amendment to the
Company’s amended and restated Certificate of Incorporation to modify the
substance or timing of the Company’s obligation to redeem 100% of its public
shares of Common Stock if the Company has not consummated an initial Business
Combination within such time as is described in the Company’s amended and
restated Certificate of Incorporation or with respect to any other material
provisions relating to stockholders’ rights or pre-initial Business Combination
activity.  The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to distribute said funds, and
the Trustee shall have no responsibility to look beyond said request; and


(m)
Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j), (k) or (l) above.


3

--------------------------------------------------------------------------------



 
2.
Agreements and Covenants of the Company.  The Company hereby agrees and
covenants to:


(a)
Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, President, Chief Executive Officer, Chief
Financial Officer or Secretary.  In addition, except with respect to its duties
under Sections 1(i), 1(j), 1(k) and 1(l) hereof, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it, in good faith and with reasonable care, believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;


(b)
Subject to Section 4 hereof, hold the Trustee harmless and indemnify the Trustee
from and against any and all expenses, including reasonable counsel fees and
disbursements, or losses suffered by the Trustee in connection with any action
taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any interest earned on the
Property, except for expenses and losses resulting from the Trustee’s, or its
representatives’, gross negligence, fraud or willful misconduct.  Promptly after
the receipt by the Trustee of notice of demand or claim or the commencement of
any action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”).  The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel; provided, further that the Company may
conduct and manage the defense against any Indemnified Claim if the Trustee does
not promptly take reasonable steps to mount such a defense.  The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company.  The Company may participate in any such action with its own counsel;


(c)
Pay the Trustee the fees set forth on Schedule A hereto, including an initial
set-up fee, annual administration fee, and transaction processing fee which fees
shall be subject to modification by the parties from time to time.  It is
expressly understood that the Property shall not be used to pay such fees unless
and until the property is distributed to the Company pursuant to Sections 1(i)
hereof.  The Company shall pay the Trustee the initial set-up fee and the first
annual administration fee at the consummation of the Offering.  The Company
shall not be responsible for any other fees or charges of the Trustee except as
set forth in this Section 2(c), Schedule A and as may be provided in Section
2(b) hereof;


(d)
In connection with any vote of the Company’s stockholders regarding a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination involving the Company and one or more businesses
(the “Business Combination”), provide to the Trustee an affidavit or certificate
of the inspector of elections for the stockholder meeting verifying the vote of
such stockholders regarding such Business Combination;


4

--------------------------------------------------------------------------------



 
(e)
Provide the Representative with a copy of any Termination Letter(s) and/or any
other correspondence that is sent to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after it issues the same;


(f)
Unless otherwise agreed between the Company and the Representative, ensure that
any Instruction Letter delivered in connection with a Termination Letter in the
form of Exhibit A expressly provides that the Deferred Discount is paid directly
to the accounts as directed by the Representative prior to any transfer of the
funds held in the Trust Account to the Company or any other person;


(g)
Instruct the Trustee to make only those distributions that are permitted under
this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and


(h)
Within four (4) business days after the Representative exercises the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$4,025,000, or $4,628,750 if the underwriters’ overallotment option is exercised
in full.


3.
Limitations of Liability.  The Trustee shall have no responsibility or liability
to:


(a)
Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;


(b)
Take any action with respect to the Property, other than as directed in Section
1 hereof, and the Trustee shall have no liability to any party except for
liability arising out of the Trustee’s, or its representatives’, gross
negligence, fraud, or willful misconduct;


(c)
Institute any proceeding for the collection of any principal and income arising
from, or institute, appear in or defend any proceeding of any kind with respect
to, any of the Property unless and until it shall have received instructions
from the Company given as provided herein to do so and the Company shall have
advanced or guaranteed to it funds sufficient to pay any reasonably incurred
expenses incident thereto;


(d)
Refund any depreciation in principal of any Property;


(e)
Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;


5

--------------------------------------------------------------------------------



 
(f)
The other parties hereto or to anyone else for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s, or its representatives’,
gross negligence, fraud, or willful misconduct.  The Trustee may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, which counsel may be the Company’s counsel), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which the Trustee believes,
in good faith and with reasonable care, to be genuine and to be signed or
presented by the proper person or persons.  The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee, signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;


(g)
Verify the accuracy of the information contained in the Registration Statement;


(h)
Provide any assurance that any Business Combination entered into by the Company
or any other action taken by the Company is as contemplated by the Registration
Statement;


(i)
File information returns with respect to the Trust Account with any local, state
or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;


(j)
Prepare, execute and file tax reports, income or other tax returns and pay any
taxes with respect to any income generated by, and activities relating to, the
Trust Account, regardless of whether such tax is payable by the Trust Account or
the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or


(k)
Verify calculations, qualify or otherwise approve the Company’s written requests
for distributions pursuant to Sections 1(i), 1(j), 1(k) and 1(l) hereof.


4.
Trust Account Waiver.  The Trustee has no right of set-off or any right, title,
interest or claim of any kind (“Claim”) to, or to any monies in, the Trust
Account, and hereby irrevocably waives any Claim to, or to any monies in, the
Trust Account that it may have now or in the future.  In the event the Trustee
has any Claim against the Company under this Agreement, including, without
limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.


6

--------------------------------------------------------------------------------



 
5.
Termination and Replacement of Trustee.  This Agreement shall terminate as
follows:


(a)
If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements and any other reasonable transfer requests
that the Company may make, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or


(b)
At such time that the Trustee has completed the liquidation of the Trust Account
and its obligations in accordance with the provisions of Section 1(i) hereof and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).


6.
Miscellaneous.


(a)
The Company and the Trustee each acknowledge that the Trustee will follow the
security procedures set forth below with respect to funds transferred from the
Trust Account.  The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel.  In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank. 
Except for any liability arising out of the Trustee’s, or its representatives’,
gross negligence, fraud, or willful misconduct, the Trustee shall not be liable
for any loss, liability or expense resulting from any error in the information
or transmission of the funds.


(b)
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.  This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.


(c)
This Agreement contains the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof.  This Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.


7

--------------------------------------------------------------------------------



 
(d)
Sections 1(i) and 1(l) hereof may only be changed, amended or modified pursuant
to Section 6(c) hereof with the Consent of the Stockholders. For purposes of
this Section 6(d), the “Consent of the Stockholders” means receipt by the
Trustee of a certificate from the inspector of elections of the stockholder
meeting certifying that either (i) the Company’s stockholders of record as of a
record date established in accordance with Section 213(a) of the Delaware
General Corporation Law, as amended (“DGCL”) (or any successor rule), who hold
sixty-five percent (65%) or more of all then outstanding shares of the Common
Stock and Class B common stock, par value $0.0001 per share, of the Company
voting together as a single class, have voted in favor of such change, amendment
or modification, or (ii) the Company’s stockholders of record as of the record
date who hold sixty-five percent (65%) or more of all then outstanding shares of
the Common Stock and Class B common stock, par value $0.0001 per share, of the
Company voting together as a single class, have delivered to such entity a
signed writing approving such change, amendment or modification.  No such
amendment will affect any Public Stockholder who has otherwise indicated his
election to redeem his share of Common Stock in connection with a stockholder
vote sought to amend the Certificate of Incorporation.  Except for any liability
arising out of the Trustee’s, or its representatives’, gross negligence, fraud,
or willful misconduct, the Trustee may rely conclusively on the certification
from the inspector or elections referenced above and shall be relieved of all
liability to any party for executing the proposed amendment in reliance thereon.


(e)
The parties hereto consent to the jurisdiction and venue of any state or federal
court located in the City of New York, County of New York, State of New York,
for purposes of resolving any disputes hereunder.  AS TO ANY CLAIM, CROSS-CLAIM
OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE
RIGHT TO TRIAL BY JURY.


(f)
Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and shall be sent by express
mail or similar private courier service, by certified mail (return receipt
requested), by hand delivery or by facsimile transmission:


if to the Trustee, to:


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez
Email: fwolf@continentalstock.com
Email: cgonzalez@continentalstock.com


if to the Company, to:


North Mountain Merger Corp.
767 Fifth Avenue, 9th Floor
New York, NY 10153
Attn: Charles B. Bernicker


8

--------------------------------------------------------------------------------



 
in each case, with copies to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attn: Raphael M. Russo
Fax No.: (212) 757-3990


and


Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013
Attn: Pavan Bellur


in each case, with copies to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn.: Christian O. Nagler
Fax No.: (212) 446-4900


(g)
Each of the Company and the Trustee hereby represents that it has the full right
and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.  The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.


(h)
Each of the Company and the Trustee hereby acknowledges and agrees that the
Representative is a third party beneficiary of this Agreement.


(i)
The Trustee shall perform its duties under this Agreement in compliance with all
applicable laws and keep confidential all information relating to this Agreement
and, except as required by applicable law, shall not use such information for
any purpose other than the performance of the Trustee’s obligations under this
Agreement.


(j)
Except as specified herein, no party to this Agreement may assign its rights or
delegate its obligations hereunder to any other person or entity.


(k)
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.


[Signature Page Follows]


9

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.



 
Continental Stock Transfer & Trust Company,
as Trustee
         
By:
/s/ Francis Wolf
   
Name:
Francis Wolf
   
Title:
Vice President
         
North Mountain Merger Corp.
         
By:
/s/ Charles B. Bernicker
   
Name:
Charles B. Bernicker
   
Title:
Chief Executive Officer







[Signature Page to Investment Management Trust Agreement]

--------------------------------------------------------------------------------



 
SCHEDULE A


 
Fee Item
Time and method of payment
Amount
Initial set-up fee.
Initial closing of Offering by wire transfer.
$3,500.00
Trustee administration fee
Payable annually.  First year fee payable at initial closing of Offering by wire
transfer; thereafter, payable by wire transfer or check.
$10,000.00
Transaction processing fee for disbursements to Company under Sections 1(i),
1(j), 1(k) and 1(l)
 Billed to Company following disbursement made to Company under Section 1
$250.00
Paying Agent services as required pursuant to Section 1(i) and 1(l)
Billed to Company upon delivery of service pursuant to Section 1(i) and 1(l)
Prevailing rates





Sch. A-1

--------------------------------------------------------------------------------



 
EXHIBIT A


[Letterhead of Company]


[Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez




Re:
Trust Account Termination Letter



Dear Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
North Mountain Merger Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [DATE] (the “Trust Agreement”), this
is to advise you that the Company has entered into an agreement with [insert
name] (the “Target Business”) to consummate a business combination with Target
Business (the “Business Combination”) on or about [insert date].  The Company
shall notify you at least  seventy-two (72) hours in advance of the actual date
of the consummation of the Business Combination (the “Consummation Date”). 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds into the trust operating account at  JPMorgan Chase Bank N.A. to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date (including as directed to
it by the Representative) (with respect to the Deferred Discount).  It is
acknowledged and agreed that while the funds are on deposit in the trust
operating account at JPMorgan Chase Bank N.A. awaiting distribution, the Company
will not earn any interest or dividends.


On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate of the Chief Executive Officer of the Company, which
verifies that the Business Combination has been approved by a vote of the
Company’s stockholders, if a vote is held and (b) a joint written instruction
signed by the Company and the Representative with respect to the transfer of the
funds held in the Trust Account, including payment of amounts owed to public
stockholders who have properly exercised their redemptions rights and payment of
amounts of the Deferred Discount to the underwriter from the Trust Account (the
“Instruction Letter”).  You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the
Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter.  In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company.  Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.


Ex. A-1

--------------------------------------------------------------------------------



 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such written instruction as soon thereafter as possible.



 
Very truly yours,
       
North Mountain Merger Corp.
       
By:
     
Name:
   
Title:



Acknowledged:
       
Citigroup Global Markets Inc.
       
By:
     
Name:
     
Title:
   



Ex. A-2

--------------------------------------------------------------------------------



 
EXHIBIT B


[Letterhead of Company] [Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez




Re:
Trust Account Termination Letter



Dear Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
North Mountain Merger Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [DATE] (the “Trust Agreement”), this
is to advise you that the Company has been unable to effect a Business
Combination with a Target Business within the time frame specified in the
Company’s amended and restated Certificate of Incorporation, as described in the
Company’s Prospectus relating to the Offering.  Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into a segregated account held by you on behalf of the Beneficiaries to
await distribution to the Public Stockholders.  The Company has selected [insert
completion deadline] as the effective date for the purpose of determining when
the Public Stockholders will be entitled to receive their share of the
liquidation proceeds.  You agree to be the Paying Agent of record and, in your
separate capacity as Paying Agent, agree to distribute said funds directly to
the Public Stockholders in accordance with the terms of the Trust Agreement and
the amended and restated Certificate of Incorporation of the Company.  Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated, except to the extent otherwise
provided in Section 1(i) of the Trust Agreement.



 
Very truly yours,
       
North Mountain Merger Corp.
       
By:
     
Name:
   
Title:






cc:
Citigroup Global Markets Inc.



Ex. B-1

--------------------------------------------------------------------------------



 
EXHIBIT C


[Letterhead of Company] [Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004


Attn: Francis Wolf and Celeste Gonzalez




Re:
Trust Account Tax Payment Withdrawal Instruction



Dear Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(j) of the Investment Management Trust Agreement between
North Mountain Merger Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [DATE] (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $___________ of the
interest income earned on the Property as of the date hereof.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.


The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement].  In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:


[WIRE INSTRUCTION INFORMATION]



 
Very truly yours,
       
North Mountain Merger Corp.
       
By:
     
Name:
   
Title:




cc:
Citigroup Global Markets Inc.



Ex. C-1

--------------------------------------------------------------------------------



 
EXHIBIT D


[Letterhead of Company] [Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez




Re:
Trust Account Working Capital Withdrawal Instruction



Dear Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(k) of the Investment Management Trust Agreement between
North Mountain Merger Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [DATE] (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $___________ of the
interest income earned on the Property as of the date hereof.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.


The Company needs such funds to fund its working capital requirements.  In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]



 
Very truly yours,
       
North Mountain Merger Corp.
       
By:
     
Name:
   
Title:




cc:
Citigroup Global Markets Inc.



Ex. D-1

--------------------------------------------------------------------------------



 
EXHIBIT E


[Letterhead of Company] [Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez




Re:
Trust Account Stockholder Redemption Withdrawal Instruction



Dear Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(l) of the Investment Management Trust Agreement between
North Mountain Merger Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [DATE] (the “Trust Agreement”), the
Company hereby requests that you deliver to the redeeming Public Stockholders of
the Company $__________ of the principal and interest income earned on the
Property as of the date hereof into a segregated account held by you on behalf
of the Beneficiaries for distribution to the Stockholders who have requested
redemption of their shares.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Trust Agreement.


The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated Certificate of Incorporation.  As such, you are hereby
directed and authorized to transfer (via wire transfer) such funds promptly upon
your receipt of this letter.



 
North Mountain Merger Corp.
       
By:
     
Name:
   
Title:




cc:
Citigroup Global Markets Inc.



Ex. E-1

--------------------------------------------------------------------------------


